DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 12/01/2020. Claims 1-2, 11-12, and 16-17 are amended. Claims 1-20 are pending in this examination.
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/144,816.
                                                             Examiner note

Applicant is encouraged to schedule an interview with the examiner prior to the next communication to compact prosecution of the case.
                                                           Terminal Disclaimer


The terminal disclaimer filed on 12/01/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 10114957 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Argument
Applicant’s arguments with respect to independent claims for newly added limitation have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive:
Applicant submits on pages 13-16 of remarks filed on 12/01/2020 that Kirigin, whether considered singly or in combination with the other cited references, fails to describe, teach, or suggest each limitation recited by independent claims 1, 11, and 16. For example, Kirigin, whether considered singly or in combination with the other cited references, fails to describe, teach, or suggest: 
training, by the content management system, a token for identifying the one or more faces based on a facial recognition analysis of the first set of files and based on the one or more tags identifying the one or more faces; distributing, by the content management system, the link and the trained token to a submitter to obtain one or more additional files comprising the one or more faces utilizing the trained token; receiving, by the content management system, at least one file from the submitter, the at least one file received in response to performing facial recognition analysis utilizing the trained token on a second set of files associated with the submitter to identify at least one face of the one or more faces in the second set of files; as recited by currently amended independent claim 1, and as similarly recited by currently amended independent claims 11 and 16. 

Examiner respectfully disagrees with applicant argument for claims 1, 11, and 16 filed on 12/01/2020 on pages 13-16 of remarks.
training, by the content management system, a token for identifying the one or more faces based on a facial recognition analysis of the first set of files and based on the one or more tags identifying the one or more faces;
Kirigin discloses this limitation as:  [¶¶0043-0044, 0059-0063, fig. 8, for example, the link sharer (collector) may share one or more links to photos from an event such as a wedding (i.e. tags identifying wedding photos), and send the generated links to various link recipients that may have attended the wedding.  When the link recipient views the shared file set (photos of the wedding) the system may display a message 76 that requesting that the link recipient upload any photos that the link recipient may have taken during the wedding, file storage server system, recognize the link sharer selected file set against one or more of stored files i.e. fig. 5 photos, wedding pictures etc)
Tseng discloses this limitation as: [¶¶0021-0022, 0026, where the auto-tagging process may extract metadata associated with the image file. For example, the auto-tagging process may auto-tagging process may compare the users identified in the image, as well as the spatio-temporal data associated with such users (e.g., from check-in activity, events, calendars and the like) and identify whether the spatio temporal data of the users match the spatio-temporal data associated with the image. In particular embodiments, if the auto-tagging process finds a matching event to the image file, then the auto-tagging process may tag the image file with the matching event (i.e. token based on the matching during facial recognition) (Step 303 and 304). For example, if a photo has a location tag "Golden Gate Bridge" and a time stamp "Oct. 8, 2009", and a user tagged to the photo has an event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" on his calendar in the social networking system, then the auto-tagging process can tag (i.e. token based on the matching during facial recognition) the event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" to the photo since the event matched the location tag and the time stamp of the photo) ].
Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that the auto-tagging process(( just like trained token) may compare the users identified in the image, as well as the spatio-temporal data associated with such users (e.g., from check-in activity, events, calendars and the like) and identify whether the spatio temporal data of the users match the spatio-temporal data associated with the image then the auto-tagging process tags the event to the photo. Examiner maintains his rejection for this limitation.
distributing, by the content management system, the link 
Kirigin discloses this limitation as: [¶¶0045-0047, 0049-0051, sharing the generated link with link recipient the URL link may contain an indicator that only allows a specific link recipient to activate the shared link; a user can generate multiple different links to the same file set. Thus, the user can more selectively control access to the file set by distributing different selections from among the multiple different links to different link-recipient users (two or more submitters) or sets thereof ) ].  

and the trained token to a submitter to obtain one or more additional files comprising the one or more faces utilizing the trained token;
Kirigin discloses this limitation as: [ ¶¶43-44, 59-63, the link sharer may use the system to generate a link that does not itself share any files, but that instead requests the link recipient(s) to upload certain types of files to a central repository (e.g., folder) within the link sharer's account.  For example, the link sharer may have just been married, and by sending out a suitable link to other wedding attendees, the link-sharer can request that the other attendees use the link upload photos taken at the wedding to a folder within the link-sharer's account.  For example, and referring to FIG. 9, a link sharer may send a link 84 in an e-mail 82 in the manner described above, and request that the link recipient use the link to upload related files to a designated location (e.g., folder) within their account.  Thus, referring to FIG. 10, when the link recipient enters link 84 into browser address bar 70 and activates the link, a browser window displays a folder called wedding with a message 86 indicating to the link recipient that the folder is empty.  Additionally, a message 78 requests that the link recipient upload similar files by using upload button 74). 
And Furthermore, Tseng discloses the utilizing the trained token: [¶¶0021-0022, 0026, where the auto-tagging process may extract metadata associated with the image file. For example, the auto-tagging process may extract from photo metadata time stamp, location, or one auto-tagging process may compare the users identified in the image, as well as the spatio-temporal data associated with such users (e.g., from check-in activity, events, calendars and the like) and identify whether the spatio temporal data of the users match the spatio-temporal data associated with the image. In particular embodiments, if the auto-tagging process finds a matching event to the image file, then the auto-tagging process may tag the image file with the matching event (i.e. token based on the matching during facial recognition) (Step 303 and 304). For example, if a photo has a location tag "Golden Gate Bridge" and a time stamp "Oct. 8, 2009", and a user tagged to the photo has an event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" on his calendar in the social networking system, then the auto-tagging process can tag (i.e. token based on the matching during facial recognition) the event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" to the photo since the event matched the location tag and the time stamp of the photo) ].
Examiner comment: Examiner maintains his rejection for this limitation.

	                           Claim Rejections - 35 USC § 103

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application US2014/0067929 issued to Kirigin el at.  Hereinafter referred to as Kirigin (filed in IDS 10/25/2018) in view of US Patent No. 2012/0076367 issued to Tseng (filed in IDS 10/25/2018) and further in view of US Patent No. 8,341,219 issued to Young (filed in IDS 10/25/2018).
Regarding claims 1, 11, and 16, Kirigin discloses a computer implemented method comprising: in response to a request associated with a collector account, creating, by a content management system, a file collection request comprising a collection folder and a link to the collection folder[¶¶ [0048-0049],  the file storage server system 20 (FIG. 1 i.e. content management system) receives a request, from a link sharer (i.e. collector), to generate a link to a file set, the link is configured to cause the file storage server system to allow the link recipient (one or more submitters) to upload files to a location designated by the link, where  FIG. 4 depicts a method for allowing a content sharer to add files into a particular link sharer's content management account (collector account), which may contain, for example, various digital files and folders. The system may do this by generating a link that the content sharer uses to upload content directly into the link sharer's content management account) ]; and
 distributing, by the content management system the link[¶¶0045-0047, 0049-0051, sharing the generated link with link recipient the URL link may contain an indicator  that only allows a specific link recipient to activate the shared link, a user can generate multiple different 
and storing, by the content management system, the at least one file from the submitter in the collection folder [¶¶0043-0044, 0059-0063, fig. 8, for example, the link sharer (collector) may share one or more links to photos from an event such as a wedding (i.e. tags identifying wedding photos), and send the generated links to various link recipients that may have attended the wedding.  When the link recipient views the shared file set (photos of the wedding) the system may display a message 76 that requesting that the link recipient upload any photos that the link recipient may have taken during the wedding, file storage server system, recognize the link sharer selected file set against one or more of stored files i.e. fig. 5 photos, wedding pictures etc); fig. 8, the link sharer may use the system to generate a link that does not itself share any files, but that instead requests the link recipient(s) to upload certain types of files to a central repository (e.g., folder) within the link sharer's account.  For example, the link sharer may have just been married, and by sending out a suitable link to other wedding attendees, the link-sharer can request that the other attendees use the link upload photos taken at the wedding to a folder within the link-sharer's account.  For example, and referring to FIG. 9, a link sharer may send a link 84 in an e-mail 82 in the manner indicator described above, and request that the link recipient use the link to upload related files to a designated location (e.g., folder) within their 
Even though Kirigin discloses this limitation the link and the trained token to a submitter to obtain one or more additional files comprising the one or more faces utilizing the trained token [¶¶43-44, 59-63, the link sharer may use the system to generate a link that does not itself share any files, but that instead requests the link recipient(s) to upload certain types of files to a central repository (e.g., folder) within the link sharer's account.  For example, the link sharer may have just been married, and by sending out a suitable link to other wedding attendees, the link-sharer can request that the other attendees use the link upload photos taken at the wedding to a folder within the link-sharer's account.  For example, and referring to FIG. 9, a link sharer may send a link 84 in an e-mail 82 in the manner described above, and request that the link recipient use the link to upload related files to a designated location (e.g., folder) within their account.  Thus, referring to FIG. 10, when the link recipient enters link 84 into browser address bar 70 and activates the link, a browser window displays a folder called wedding with a message 86 indicating to the link recipient that the folder is empty.  Additionally, a message 78 requests that the link recipient upload similar files by using upload button 74).
 [¶¶0021-0022, 0026, where the auto-tagging process may extract metadata associated with the image file. For example, the auto-tagging process may extract from photo metadata time stamp, location, or one or more users associated with the photo. For example, the auto-tagging process may compare the users identified in the image, as well as the spatio-temporal data associated with such users (e.g., from check-in activity, events, calendars and the like) and identify whether the spatio temporal data of the users match the spatio-temporal data associated with the image. In particular embodiments, if the auto-tagging process finds a matching event to the image file, then the auto-tagging process may tag the image file with the matching event (i.e. token based on the matching during facial recognition) (Step 303 and 304). For example, if a photo has a location tag "Golden Gate Bridge" and a time stamp "Oct. 8, 2009", and a user tagged to the photo has an event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" on his calendar in the social networking system, then the auto-tagging process can tag (i.e. token based on the matching during facial recognition) the event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" to the photo since the event matched the location tag and the time stamp of the photo) ].
Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that the auto-tagging process(( just like trained token) may compare the users identified in the image, as well as the spatio-temporal data associated with such users (e.g., from check-in activity, events, calendars and the like) and 
Even though Kirigin discloses this limitation : running, by the content management system, facial recognition software against a first set of files as: [¶¶0043-0044,, fig. 8, file storage server system, recognize the link sharer selected file set against one or more of stored files i.e. fig. 5 photos, wedding pictures etc.) ].
However, Kirigin does not explicitly discloses and Tseng discloses this limitation as [¶21, social networking system (content management) running the user that uploaded (or is otherwise associated with) the image file. For example, the matching process may limit the pool of candidate faces to the user's first-degree contacts. In other implementations, the pool of candidate faces may be limited to second degree contacts. In particular embodiments, the social networking network may determine a match between a face and a user based on application of a facial recognition or matching algorithm that returns a matching score and comparing the score to a threshold value. For example, facial recognition computer software can calculate a correlation coefficient between a potential match and an identified face, where the correlation coefficient ranges from 0.0 ("no correlation at all") to 1.0 ("perfect match"))]; and
Even though Kirigin discloses this limitation: receiving, by the content management system for the first set of files, one or more tags identifying one or more faces within the first set of files [¶¶0043-0044, 0059-0063], fig. 8, for example, the link sharer (collector) may  (i.e. tags identifying wedding photos), and send the generated links to various link recipients that may have attended the wedding.  When the link recipient views the shared file set (photos of the wedding) the system may display a message 76 that requesting that the link recipient upload any photos that the link recipient may have taken during the wedding; file storage server system, recognize the link sharer selected file set against one or more of stored files i.e. fig. 5 photos, wedding pictures etc)]; and
However, Kirigin does not explicitly discloses and Tseng discloses this limitation as: 
[¶21, social networking system (content management) running the user that uploaded (or is otherwise associated with) the image file. For example, the matching process may limit the pool of candidate faces to the user's first-degree contacts. In other implementations, the pool of candidate faces may be limited to second degree contacts. In particular embodiments, the social networking network may determine a match between a face and a user based on application of a facial recognition or matching algorithm that returns a matching score and comparing the score to a threshold value. For example, facial recognition computer software can calculate a correlation coefficient between a potential match and an identified face, where the correlation coefficient ranges from 0.0 ("no correlation at all") to 1.0 ("perfect match"))].
Even though Kirigin discloses this limitation: training, by the content management system, a token for identifying the one or more faces based on a facial recognition analysis of the first set of files and based on the one or more tags identifying the one or more faces ; and the trained token to a submitter as: [¶¶0043-0044, 0059-0063, fig. 8, for example, the link sharer (collector) may share one or more links to photos from an event such as a wedding (i.e. tags identifying wedding photos), and send the generated links to various link recipients that may have attended the wedding.  When the link recipient views the shared file set (photos of the wedding) the system may display a message 76 that requesting that the link recipient upload any photos that the link recipient may have taken during the wedding, file storage server system, recognize the link sharer selected file set against one or more of stored files i.e. fig. 5 photos, wedding pictures etc)].
However, Kirigin does not explicitly discloses and Tseng discloses this limitation as: [¶¶0021-0022, 0026, where the auto-tagging process may extract metadata associated with the image file. For example, the auto-tagging process may extract from photo metadata time stamp, location, or one or more users associated with the photo. For example, the auto-tagging process may compare the users identified in the image, as well as the spatio-temporal data associated with such users (e.g., from check-in activity, events, calendars and the like) and identify whether the spatio temporal data of the users match the spatio-temporal data associated with the image. In particular embodiments, if the auto-tagging process finds a matching event to the image file, then the auto-tagging process may tag the image file with the matching event (i.e. token based on the matching during facial recognition) (Step 303 and 304). For example, if a photo has a location tag "Golden Gate Bridge" and a time stamp "Oct. 8, 2009", and a user tagged to the photo has an event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" on his calendar in the social networking system, then the auto-tagging process can tag (i.e. token based on the matching during facial recognition) the event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" to the photo since the event matched the location tag and the time stamp of the photo) ].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention made to implement Tseng’s teachings into Kirigin’s teaching running, by the content management system, facial recognition software against a first set of files associated with the collector account; receiving, by the content management system from the collector, one or more tags associated with the collector account identifying one or more faces within the first set of files; generating, by the content management system, a token for identifying the one or more faces based on facial recognition data and the one or more tags associated with the collector account identifying the one or more faces. This combination would enables automatically tagging multiple users to the image file by creating a list of potential matches, and selecting a subset of potential matches based on location in an accurate and reliable manner. 
receiving, by the content management system, at least one file from the submitter, the at least one file received in response to performing facial recognition analysis utilizing the trained token on a second set of files associated with the submitter to identify at least one face of the one or more faces in the second set of files;
 Kirigin discloses this limitation as: [¶¶ 0043-0044, 0059-0063, fig. 8, the link sharer may use the system to generate a link that does not itself share any files, but that instead requests the link recipient(s) to upload certain types of files to a central repository (e.g., folder) within the link sharer's account.  For example, the link sharer may have just been married, and by sending out a suitable link to other wedding attendees, the link-sharer can request that the other attendees use the link upload photos taken at the wedding to a folder within the link-sharer's account.  For example, and referring to FIG. 9, a link sharer may send a link 84 in an e-mail 82 in the manner described above, and request that the link recipient use the link to upload related files to a designated location (e.g., folder) within their account.  Thus, referring to FIG. 10, when the link recipient enters link 84 into browser address bar 70 and activates the link, a browser window displays a folder called wedding with a message 86 indicating to the link recipient that the folder is empty.  Additionally, a message 78 requests that the link recipient upload similar files by using upload button 74].
And furthermore, Tseng discloses this limitation as: [¶¶0021-0022, 0026, [¶21, social networking system (content management) running the user that uploaded (or is otherwise associated with) the image file. For example, the matching process may limit the pool of candidate faces to the user's first-degree contacts. In other implementations, the pool of candidate application of a facial recognition or matching algorithm that returns a matching score and comparing the score to a threshold value. For example, facial recognition computer software can calculate a correlation coefficient between a potential match and an identified face, where the correlation coefficient ranges from 0.0 ("no correlation at all") to 1.0 ("perfect match"))], and [ where the auto-tagging process may extract metadata associated with the image file. For example, the auto-tagging process may extract from photo metadata time stamp, location, or one or more users associated with the photo. For example, the auto-tagging process may compare the users identified in the image, as well as the spatio-temporal data associated with such users (e.g., from check-in activity, events, calendars and the like) and identify whether the spatio temporal data of the users match the spatio-temporal data associated with the image. In particular embodiments, if the auto-tagging process finds a matching event to the image file, then the auto-tagging process may tag the image file with the matching event (i.e. token based on the matching during facial recognition) (Step 303 and 304). For example, if a photo has a location tag "Golden Gate Bridge" and a time stamp "Oct. 8, 2009", and a user tagged to the photo has an event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" on his calendar in the social networking system, then the auto-tagging process can tag (i.e. token based on the matching during facial recognition) the event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" to the photo since the event matched the location tag and the time stamp of the photo) ].
 And furthermore Young discloses utilizing the trained token on a second set of files associated with the submitter to identify at least one face of the one or more faces in the second set of files [Col. 2, lines 46-55, col. 3, lines 15-22, Panel 104 displays faces 104a-104c. A face is a subimage that includes an occurrence of a face. Each face is detected from an image. For example, faces 104a-104c may result from a face detection process performed on a set of images. FIG. 1B is an example of an image including faces resulting from a detection process. As shown in this example, detection processing has detected faces 104a and 104b in image 102d. A face may be automatically or manually detected, When a tag (generated token) is selected, photos and faces that have been assigned that tag are displayed. In this example, the tags "Fido," "Hawaii," and "Family" (including "Sue" and "Mom") are selected. Images 102a-102d and faces 104a-104c, which are assigned one or more of these tags, are displayed. Images 102a and 102c are each tagged "Hawaii." Image 102b is tagged "Fido." Image 102d is tagged "Mom" and "Sue." Faces 104a and 104c are tagged "Mom" and face 104b is tagged "Sue") .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention made to implement Young’s teachings into Kirigin’s- Tseng’s  teaching ran the facial recognition software using the generated token to identify the at least one file from the one or more submitters. This combination would enables 
Regarding claims 2, 12, and 17, Kirigin discloses receiving, by the content management system for the first set of files, one or more tags identifying an object within the first set of files receiving, by the content management system for the first set of files, one or more tags identifying an object within the first set of files[¶¶0043-0044, 0059-0063, fig. 8, for example, the link sharer (collector) may share one or more links to photos from an event such as a wedding (i.e. tags identifying wedding photos), and send the generated links to various link recipients that may have attended the wedding.  When the link recipient views the shared file set (photos of the wedding) the system may display a message 76 that requesting that the link recipient upload any photos that the link recipient may have taken during the wedding, file storage server system, recognize the link sharer selected file set against one or more of stored files i.e. fig. 5 photos, wedding pictures etc)]; and
 training, by the content management system, a second token for identifying the object based on an object detection analysis of the first set of files and based on the one or more tags identifying the object within the first set of files
Kirigin discloses this limitation as:[¶¶0043-0044, 0059-0063, fig. 8, for example, the link sharer (collector) may share one or more links to photos from an event such as a wedding (i.e. tags identifying wedding photos), and send the generated links to various link recipients that may 
However, Kirigin does not explicitly discloses and Tseng discloses this limitation as: [¶¶0021-0022, 0026, where the auto-tagging process may extract metadata associated with the image file. For example, the auto-tagging process may extract from photo metadata time stamp, location, or one or more users associated with the photo. For example, the auto-tagging process may compare the users identified in the image, as well as the spatio-temporal data associated with such users (e.g., from check-in activity, events, calendars and the like) and identify whether the spatio temporal data of the users match the spatio-temporal data associated with the image. In particular embodiments, if the auto-tagging process finds a matching event to the image file, then the auto-tagging process may tag the image file with the matching event (i.e. token based on the matching during facial recognition) (Step 303 and 304). For example, if a photo has a location tag "Golden Gate Bridge" and a time stamp "Oct. 8, 2009", and a user tagged to the photo has an event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" on his calendar in the social networking system, then the auto-tagging process can tag (i.e. token based on the matching during facial recognition) the event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" to the photo since the event matched the location tag and the time stamp of the photo) ].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention made to implement Tseng’s teachings into Kirigin’s teaching running, by the content management system, facial recognition software against a first set of files associated with the collector account; receiving, by the content management system from the collector, one or more tags associated with the collector account identifying one or more faces within the first set of files; generating, by the content management system, a token for identifying the one or more faces based on facial recognition data and the one or more tags associated with the collector account identifying the one or more faces. This combination would enables automatically tagging multiple users to the image file by creating a list of potential matches, and selecting a subset of potential matches based on location in an accurate and reliable manner. 
 distributing, by the content management system, the second token to the submitter to obtain one or more additional files comprising the one or more objects utilizing the second token; 
Kirigin discloses this limitation as [ ¶¶43-44, 59-63, the link sharer may use the system to generate a link that does not itself share any files, but that instead requests the link recipient(s) to .
Furthermore, Tseng discloses the utilizing the trained token: [¶¶0021-0022, 0026, where the auto-tagging process may extract metadata associated with the image file. For example, the auto-tagging process may extract from photo metadata time stamp, location, or one or more users associated with the photo. For example, the auto-tagging process may compare the users identified in the image, as well as the spatio-temporal data associated with such users (e.g., from check-in activity, events, calendars and the like) and identify whether the spatio temporal data of the users match the spatio-temporal data associated with the image. In particular embodiments, if the auto-tagging process finds a matching event to the image file, then the auto-tagging process (i.e. token based on the matching during facial recognition) (Step 303 and 304). For example, if a photo has a location tag "Golden Gate Bridge" and a time stamp "Oct. 8, 2009", and a user tagged to the photo has an event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" on his calendar in the social networking system, then the auto-tagging process can tag (i.e. token based on the matching during facial recognition) the event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" to the photo since the event matched the location tag and the time stamp of the photo) ].
Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that the auto-tagging process(( just like trained token) may compare the users identified in the image, as well as the spatio-temporal data associated with such users (e.g., from check-in activity, events, calendars and the like) and identify whether the spatio temporal data of the users match the spatio-temporal data associated with the image then the auto-tagging process tags the event to the photo].
and receiving, by the content management system, a file from the submitter in response to performing object recognition analysis utilizing the second token on the second set of files associated with the submitter to identify at least one object of the one or more objects in the second set of files.
Kirigin discloses this limitation as: [¶¶ 0043-0044, 0059-0063, fig. 8, the link sharer may use the system to generate a link that does not itself share any files, but that instead requests the the link upload photos taken at the wedding to a folder within the link-sharer's account.  For example, and referring to FIG. 9, a link sharer may send a link 84 in an e-mail 82 in the manner described above, and request that the link recipient use the link to upload related files to a designated location (e.g., folder) within their account.  Thus, referring to FIG. 10, when the link recipient enters link 84 into browser address bar 70 and activates the link, a browser window displays a folder called wedding with a message 86 indicating to the link recipient that the folder is empty.  Additionally, a message 78 requests that the link recipient upload similar files by using upload button 74].
And furthermore, Tseng discloses this limitation as: [¶¶0021-0022, 0026, [¶21, social networking system (content management) running the user that uploaded (or is otherwise associated with) the image file. For example, the matching process may limit the pool of candidate faces to the user's first-degree contacts. In other implementations, the pool of candidate faces may be limited to second degree contacts. In particular embodiments, the social networking network may determine a match between a face and a user based on application of a facial recognition or matching algorithm that returns a matching score and comparing the score to a threshold value. For example, facial recognition computer software can calculate a correlation  (e.g., from check-in activity, events, calendars and the like) and identify whether the spatio temporal data of the users match the spatio-temporal data associated with the image. In particular embodiments, if the auto-tagging process finds a matching event to the image file, then the auto-tagging process may tag the image file with the matching event (i.e. token based on the matching during facial recognition) (Step 303 and 304). For example, if a photo has a location tag "Golden Gate Bridge" and a time stamp "Oct. 8, 2009", and a user tagged to the photo has an event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" on his calendar in the social networking system, then the auto-tagging process can tag (i.e. token based on the matching during facial recognition) the event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" to the photo since the event matched the location tag and the time stamp of the photo) ].
 And furthermore Young discloses utilizing the trained token on a second set of files associated with the submitter to identify at least one face of the one or more faces in the second set of files [Col. 2, lines 46-55, col. 3, lines 15-22, Panel 104 displays faces 104a-104c. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention made to implement Young’s teachings into Kirigin’s- Tseng’s  teaching ran the facial recognition software using the generated token to identify the at least one file from the one or more submitters. This combination would enables adopting a security policy so as to set restrictions on accessing an attachment for a recipient that is not within a sender's organization, thus predetermining the security policy.
Regarding claims 3, 13, and 18, Kirigin discloses further comprising distributing, by the content management system to the submitter, one or more metadata filter parameters for identifying files specific to an event from the second set of files [¶¶0060-0063, 0068, fig.  cookies stored on the link recipient's client device 10, or metadata contained within the cookie link recipients for uploading any photos that the link recipient may have taken during the wedding)].
Regarding claims 4, 14, and 19 , Kirigin discloses detecting, by the content management system, a face of a second submitter within the at least one file from the submitter; and generating, by the content management system, an automated communication to the second submitter to notify the second submitter that the face of the second submitter was detected within the at least one file from the submitter[¶¶0045-0047, 0049-0051,  sharing the generated link with link recipient the URL link may contain an indicator (token) that only allows a specific link recipient to activate the shared link, a user can generate multiple different links to the same file set. Thus, the user can more selectively control access to the file set by distributing different selections from among the multiple different links to different link-recipient users (two or more submitters) or sets thereof)], and [¶0061, for example, the link sharer may share one or more links to photos from an event such as a wedding, and send the generated links to various link recipients that may have attended the wedding.  When the link recipient views the shared file set (photos of the wedding) the system may display a message 76 that requesting that the link recipient upload any photos that the link recipient may have taken during the wedding.  In this way, link recipients may collaborate with the link sharer to pool 
Regarding claim 5, Kirigin discloses, wherein distributing the trained token to the submitter comprises providing a communication to the submitter comprising a customized message referencing the trained token, and wherein the communication comprises a selectable option to run the trained token [Abstract, A file set viewing window is opened when a second user activates the file-sharing link.  The at least one file sharing access server receives a request to upload one or more files by the second user via the file sharing link, and the at least one file access server receives the uploaded one or more files and stores the files to a location designated by the link], and [see FIGS.5-6, user interface menu, menu screen 60 opens allowing the user to select a DROPBOX option].
Regarding claim 6, Kirigin discloses, further comprising providing, for display to the submitter, a file upload user interface comprising one or more selectable options for uploading one or more files to the collection folder
Regarding claims 7, 15, and 20, further comprising: receiving, by the content management system, one or more additional tags from the submitter identifying one or more additional faces within the second set of files; training, by the content management system, the token to identify the one or more additional faces based on a facial recognition analysis of the second set of files and based on the one or more additional tags; and providing, by the content management system to a collector associated with the collector account, a notification of the one or more additional tags received from the submitter.  
Even though Kirigin discloses this limitation as : [¶¶0043-0044, 0059-0063], fig. 8, for example, the link sharer (collector) may share one or more links to photos from an event such as a wedding (i.e. tags identifying wedding photos), and send the generated links to various link recipients that may have attended the wedding.  When the link recipient views the shared file set (photos of the wedding) the system may display a message 76 that requesting that the link recipient upload any photos that the link recipient may have taken during the wedding; file storage server system, recognize the link sharer selected file set against one or more of stored files i.e. fig. 5 photos, wedding pictures etc].
However, Kirigin does not explicitly disclose and Tseng discloses the limitation as: [¶¶0021-0022, 0026, where the auto-tagging process may extract metadata associated with the image file. For example, the auto-tagging process may extract from photo metadata time stamp, location, or one or more users associated with the photo. For example, the auto-tagging process (i.e. token based on the matching during facial recognition) (Step 303 and 304). For example, if a photo has a location tag "Golden Gate Bridge" and a time stamp "Oct. 8, 2009", and a user tagged to the photo has an event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" on his calendar in the social networking system, then the auto-tagging process can tag (i.e. token based on the matching during facial recognition) the event "Fleet Week 2009, Golden Gate Bridge, Oct. 8, 2009" to the photo since the event matched the location tag and the time stamp of the photo) ]. 
 And furthermore Young discloses: [Col. 2, lines 46-55, col. 3, lines 15-22, Panel 104 displays faces 104a-104c. A face is a subimage that includes an occurrence of a face. Each face is detected from an image. For example, faces 104a-104c may result from a face detection process performed on a set of images. FIG. 1B is an example of an image including faces resulting from a detection process. As shown in this example, detection processing has detected faces 104a and 104b in image 102d. A face may be automatically or manually detected, When a tag (generated token) is selected, photos and faces that have been assigned that tag are displayed. In this example, the tags "Fido," "Hawaii," and "Family" (including "Sue" and "Mom") are 
Regarding claim 8, Kirigin discloses  providing, by the content management system for display on a client device associated with the collector account, a user interface for customizing the token, the user interface comprising a first menu of selectable options for customizing the token, the first menu of selectable options comprising an option to link the token to an event; and in response to user input received by way of the first menu of selectable options, providing, for display on the client device associated with the collector account, a second menu of selectable options for customizing the token, the second menu of selectable options comprising at least one selectable option for providing filtering parameters to be associated with the token[ see FIGS.5-12,  user interface menu, menu screen 60 opens allowing the user to select a DROPBOX option].
Regarding claim 9, Kirigin discloses: providing, by the content management system for display on a client device associated with one or more selectable options for customizing a trigger associated with the collection folder; and based on user input received by way of the one or more selectable options, generating a trigger for the collection folder [see 
Regarding claim 10, Kirigin discloses  wherein receiving the one or more tags, comprises receiving one or more tags provided manually by a user associated with the collector account [¶4, the predetermined permission criteria comprise one or more criteria selected from a group consisting of: (1) the link sharer and the link recipient are members of a common group on a social media web site; (2) the link recipient is within a list of contacts associated with the link sharer; and (3) the link sharer has previously manually granted the link recipient permission to directly upload files to the file set.  In some embodiments, in response to receiving authorization from the link sharer to save the at least one file to the file set, saving the at least one file to the file set].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barak, US pat.2013/0262588 (¶¶3,46, 51, and 62-63 , tag suggestion for images].
Ganong(US9,639,740)[ see FIGs, face detection and recognition].
Johnson(US8861804) [Assisted photo-tagging with fiscal recognition models]. 
Kurtz(US2009/0185723) [ see FIG. 1, face detector, person classification, person detector].
Myers(US8,798,321)[Method and system for tagging an image of an individual   in plurality of photos].
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497